U NITED S TATES N AVY –M ARINE C ORPS
              C OURT OF C RIMINAL A PPEALS
                         _________________________

                             No. 201600105
                         _________________________

                  UNITED STATES OF AMERICA
                                  Appellee
                                      v.
                         SHANE D. MANUEL
               Petty Officer Third Class (E-4), U.S. Navy
                               Appellant
                        _________________________
 Appeal from the United States Navy-Marine Corps Trial Judiciary

         Military Judge: Major Michael Libretto, USMC.
 For Appellant: Lieutenant Christopher C. McMahon, JAGC, USN.
      For Appellee: Lieutenant Jetti L. Gibson, JAGC, USN.
                     _________________________

                        Decided 17 November 2016
                         _________________________

Before C AMPBELL , R UGH , and H UTCHISON , Appellate Military Judges
                       _________________________

This opinion does not serve as binding precedent, but may be cited
as persuasive authority under NMCCA Rule of Practice and
Procedure 18.2.
                     _________________________

PER CURIAM:
    Officer and enlisted general court-martial members convicted the
appellant, contrary to his pleas, of two specifications of attempted sexual
abuse of a child in violation of Article 80, Uniform Code of Military Justice
(UCMJ), 10 U.S.C. § 880. The members also convicted the appellant of a
novel specification of enticement of a child in violation of Article 134, UCMJ,
10 U.S.C. § 934, but the military judge conditionally dismissed it before
sentencing as an unreasonable multiplication of charges. The members
sentenced the appellant to 18 months’ confinement, reduction to pay grade E-
1, total forfeiture of all pay and allowances, and a dishonorable discharge.
The convening authority approved the sentence as adjudged.
    While the appellant originally submitted this case for review without
assignment of errors, his supplemental assignment of error avers that the
military judge erred in the findings instructions provided to the court
members. Without objection, the military judge instructed the members, in
part, “[i]f based on your consideration of the evidence, you are firmly
convinced that the accused is guilty of the crime charged, you must find him
guilty.”1
   In United States v. Rendon, __ M.J. __, No. 201500408, 2016 CCA LEXIS
643, at *26 (N-M. Ct. Crim. App. 1 Nov 2016), we concluded the military
judge did not err in using the same challenged instruction. In accordance
with that holding, we summarily reject the appellant’s assignment of error.
United States v. Clifton, 35 M.J. 79, 81-82 (C.M.A. 1992).
   The findings and sentence are affirmed.


                                          For the Court



                                              R.H. TROIDL
                                              Clerk of Court




   1 Record   at 250 (emphasis added) .

                                          2